Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-61

IN RE MARIATU KARGBO,
                  Respondent.                     2017 DDN 332

An Administratively Suspended Member
of the Bar of the District of Columbia Court of Appeals

Bar Registration No. 983163

BEFORE: Fisher and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                             (FILED –June 21, 2018)

      On consideration of the certified order from the state of Maryland that
placed respondent on inactive status due to a disability, this court’s February 28,
2018, order suspending respondent and directing her to show cause why the
functional equivalent of a disability suspension under D.C. Bar R. XI § 13 should
not be imposed, and the statement of Disciplinary Counsel, and it appearing that
respondent has not filed a response to the court’s order or a D.C. Bar R. XI §14 (g)
affidavit, it is

       ORDERED that Mariatu Kargbo is hereby indefinitely suspended from the
practice of law in the District of Columbia pursuant to D.C. Bar R. XI § 13. It is

      FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI § 13 (g) for reinstatement, as well as D.C. Bar R.
XI § 14 relating to suspended attorneys and to the provisions of Rule XI § 16 (c)
dealing with the timing of eligibility for reinstatement as related to compliance
with D.C. Bar R. XI § 14, including the filing of the required affidavit.

                                PER CURIAM